Citation Nr: 0514470	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-42 807	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment provided 
by Tuomey Healthcare Systems and associated medical providers 
on April 24 and April 25, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

According to the veteran's service separation document, DD 
Form 214, he had active military service from April 1974 to 
October 1979 and prior active service of 14 years, 5 months, 
and 12 days.

This matter comes before the Board of Veterans' Appeals 
(Board) from July and August 2003 determinations by the 
William Jennings Bryan Dorn Veterans' Medical Center in 
Columbia, South Carolina, which denied payment of 
unauthorized medical services for Tuomey Hospital and 
associated medical providers on April 24 and April 25, 2003.   


FINDINGS OF FACT

1.  On May 16, 2005, the veteran signed a VA Form 21-4138, 
stating that he wished to cancel the videoconference hearing 
scheduled on May 16, 2005, before a Member of the Board, and 
to withdraw the pending issue from appeal.

2.  On May 18, 2005, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the appellant, via facsimile transmittal, that a withdrawal 
of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).

In the instant matter, the appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
must be dismissed.


ORDER

The appeal is dismissed.




___________________________
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


